Citation Nr: 0513342	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  96-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left-knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
March 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
right knee disability.  

In September 1998, the Board remanded the case to schedule a 
hearing for the veteran before the Board, which was 
accomplished in September 2001.  In February 2002, the Board 
undertook additional development pursuant to authority then 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  In 
November 2002, the Board remanded the case for the RO's 
initial consideration of the evidence developed by the Board.  
In June 2004, the Board remanded the case to schedule a VA 
knee examination for the veteran, which was accomplished in 
July 2004.  The matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's right knee disability resulted from 
nonservice-connected normal wear and tear, aging process, and 
weight.  

2.  The evidence does not show that a current right knee 
disability resulted from active service or a service-
connected disability.  



CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received VA knee examinations in June 2002 and 
July 2004.  The veteran filed several lay statements with the 
RO, and he provided sworn testimony at a May 1997 regional 
office hearing and at a September 2001 travel Board hearing.  

The RO's March 1995 and April 2002 letters, the January 1996 
statement of the case, and the September 1996, May 1997, 
March 2004, and November 2004 supplemental statements of the 
case informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's March 1995 and April 2002 notice letters technically 
informed the veteran that he had 60 days and 30 days, 
respectively, in which to respond, but in the ten years and 
two months since March 1995 and the three years and one month 
since April 2002, the veteran has presented additional 
medical records and lay statements that will be considered in 
this appeal.  It is obvious that the veteran understood that 
evidence presented more than 60 days after the March 1995 
notice and 30 days after the April 2002 notice would still be 
considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left-knee disability

At the May 1997 and September 2001 hearings, the veteran 
testified that he incurred a right knee disability when he 
fell off the wing of an airplane in 1970 in service.  He 
claimed that he had right knee swelling, which was treated 
with warm packs and which eventually went away after one 
week.  He claimed that he noticed trouble with the right knee 
in the 1990s while driving a shift truck.  

For the veteran to establish service connection for a right 
knee disability, the evidence must demonstrate that a right 
knee disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current right knee disability, show in-
service manifestation of a right knee disability, and provide 
a nexus opinion by a medical professional that a current 
right knee disability resulted from the in-service 
manifestation of disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  To establish secondary service 
connection, the veteran must present evidence of a current 
right knee disability and provide a nexus opinion by a 
medical professional that the current right knee disability 
resulted from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

The veteran has shown that he has a current right knee 
disability.  A claim for service connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  VA diagnoses 
included mild strain of the right knee in June 2002 and 
minimal degenerative changes in the right knee in July 2004.  

Service medical records showed that the veteran's lower 
extremities were normal at the November 1968 preinduction 
examination and documented swelling of the right knee in May 
1970 after a fall two weeks earlier.  The remainder of the 
veteran's service medical records indicated that the veteran 
finished three more years of service with no recurrent right 
knee problems.  

Direct and secondary service connection are not established 
because the evidence does not include a medical opinion that 
a current right knee disability resulted from an in-service 
event or a service-connected disability.  The June 2002 VA 
examiner opined that it was not likely that the veteran's 
right knee disorder became manifest during active service 
because it did not start until 1992 to 1993, which was at 
least 19 to 20 years after discharge from service.  The July 
2004 VA examiner opined that it was not likely that the 
veteran's right knee disability resulted from the original 
service-connected left knee injury.  Rather, it was more 
likely secondary to normal wear and tear, aging process, and 
a weight of 210 pounds.  Under the circumstances, direct and 
secondary service connection are not established.  

The evidence is against the claim, and service connection for 
a right knee disability cannot be granted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


